        Case 4:21-mj-00119-JTR Document 2 Filed 05/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


UNITED STATES OF AMERICA


V.                        NO. 4:21-MJ-119 JTR


AUGUSTUS DAVID SHENKER


                          CLERK’S MINUTES

Date:                     May 18, 2021
Before:                   Hon. J. Thomas Ray
Assistant U.S. Attorney   Joan Shipley
Defense Attorney          Jeffrey Rosenzweig


Defendant Augustus Shenker was seen before Judge J. Thomas Ray for an initial
appearance on a complaint; the Defendant, through counsel, waived his right to a
preliminary hearing; the parties agreed for the Defendant to be placed on an OR
Bond with Adam Walsh conditions
